 



EXHIBIT 10.24 SUMMARY OF NAMED EXECUTIVE OFFICER
COMPENSATION
Summary of FBL Financial Group, Inc.
Named Executive Officer Compensation — 2007
     The table below summarizes certain calendar year 2007 compensation
information regarding FBL Financial Group, Inc.’s Chief Executive Officer, Chief
Financial Officer and the other three highest compensated Executive Officers,
(collectively the “Named Executive Officers”). These salaries are subject to
change at the discretion of the Management Development and Compensation
Committee and/or Board of Directors of the Company. These salaries do not
include the Company’s contributions to defined benefit and contribution plans
and the Company’s contributions to other employee benefit programs on behalf of
the Named Executive Officers.

                                              2007 Non-equity                  
      Incentive Plan                         threshold, target, cap as   2007
Stock   2007 Restricted     Current Base   % of salary, payable in   Option
Grant   Stock Grant Name and Title   Salary   2008 (1)   (#shares) (2)  
(#shares) (3)
James W. Noyce, CEO
  $ 675,000 *     40-80-160 %     42,104       22,299  
James P. Brannen, CFO
  $ 370,000 *     25-50-100 %     15,917       8,425  
Bruce A. Trost, Executive VP Property/Casualty Companies
  $ 372,855       25-50-100 %     17,454       9,238  
JoAnn Rumelhart, Executive VP Farm Bureau Life
  $ 370,175       25-50-100 %     17,329       9,172  
Stephen M. Morain**
  $ 434,591       17.5-35-70 %     11,189       5,922  

 

(1)   Payable pursuant to the FBL Financial Group, Inc. 2007 Management
Performance Plan. Goals for the plan are set annually in such areas as
membership accounts, insurance and annuity premium volume, expense controls and
earnings per share. Payments are made in early February of the year following
performance, upon certification by the Management Development and Compensation
Committee of the level of goal attainment.   (2)   Annually granted in
mid-January pursuant to the 2006 Class A Common Stock Compensation Plan at date
of grant closing stock price as the exercise price; vest in five annual
installments and expire in ten years. The grants are incentive stock options to
the extent permitted by tax law, with the remaining shares being nonqualified
stock options.   (3)   Annually issued in February pursuant to the 2006 Class A
Common Stock Compensation Plan; these restricted shares are subject to
forfeiture if Company performance goals (measured by earnings per share and
return on equity) and other conditions are not met during the three years ended
December 31, 2009, and assume that expected operations will result in earning
the target amount of approximately 50% of the amount granted.   *   Reflects
base salary increases of $75,000 for Mr Noyce and $30,000 for Mr. Brannen
granted by the Management Development and Compensation Committee effective
August 1, 2007.   **   Mr. Morain resigned as an officer and general counsel in
August 2007 but remains employed by the Company through February 2008.

